964 A.2d 295 (2009)
197 N.J. 493
In the Matter of Gerard V. ROSS, an Attorney at Law (Attorney No. XXXXXXXXX).
D-1 September Term 2008
Supreme Court of New Jersey.
January 27, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-166, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that GERARD V. ROSS, formerly of BELLEVILLE, who was admitted to the bar of this State in 1989, and who has been suspended from the practice of law since July 14, 1999, by Orders of the Court filed on June 15, 1999, and January 12, 2001, should be disbarred for violating RPC 1.3 (lack of diligence), RPC 3.2 (failure to expedite litigate), and RPC 1.4 (b) (failure to keep client reasonably informed);
And GERARD V. ROSS having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that a two-year suspension is the appropriate quantum of discipline for respondent's unethical conduct;
And the Court further having determined that the term of suspension should be consecutive to the three-month term of suspension imposed in DRB 99-357 and DRB 99-424, that was effective October 11, 2001;
And good cause appearing;
It is ORDERED that GERARD V. ROSS is suspended from the practice of law for a period of two years and until the further Order of the Court, effective January 11, 2002; and it is further
ORDERED that respondent not be reinstated to the practice of law unless and until he complies with the fee arbitration determination in District Docket No. VC-98-043F, and pays the sanction in the amount of $500 to the Disciplinary Oversight Committee as ordered by the Court on June 15, 1999, and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.